DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

JP 63-16161 on the information disclosure statement (IDS) was considered by the examiner.  When the office action was made relied upon the submission of the solely abstract of the foreign patents provided by the applicants, it is assumed that applicants have a full knowledge of the prior art references.  If there is the discrepancies between the examiner’s interpretation and the prior art references, the applicants are suggested to submit the full translated version of the foreign prior arts which the examiner was relied upon in order to expedite the prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the JP 63-16161.  JP ‘161 discloses a fuel pressure control device for an internal combustion engine with a map storage unit which stores a target fuel pressure for normal time, a fuel temperature acquisition unit which acquires a fuel temperature and a fuel pressure control unit which controls the fuel pressure on a basis of the set target fuel pressure.  Regarding claimed particular fuel pressure control for a higher/lower temperature, JP ‘161 taught that the higher temperature of fuel will increase the pressure of the fuel to supply.  Thus, it would be implied that the lower temperature of fuel would be decreased the pressure of the fuel. Therefore, it would be considered as a matter of mechanical design.  Furthermore, regarding claimed particular MAP to choose the suitable pressure depending upon the temperature, the rotational speed and the load, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable the temperature, the rotational speed and the load would be within the ability of ordinary skilled in this art.  Regarding claimed limitation for suppressing noise and the .


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-16161 as applied to claim 1 above, and further in view of Bunjes (US 2020/0141304).
JP ‘161 discloses a fuel pressure control device for an internal combustion engine with a map storage unit which stores a target fuel pressure for normal time, a fuel temperature acquisition unit which acquires a fuel temperature and a fuel pressure control unit which controls the fuel pressure on a basis of the set target fuel pressure.  Bunjes teaches the use of an ethanol detection unit is old and well known in the art (See [0043]).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Bunjes would have been recognized in the pertinent art of JP ‘161.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of JP ‘161 with the ethanol detection unit as taught by Bunjes. Regarding claimed particular target fuel pressure setting unit set the particular fuel pressure and detected ethanol concentration, it would be a matter of mechanical design as explained supra.

Regarding claims 3 and 4, the provision of the first and second target fuel pressures in accordance with a rotational speed and a load of the internal combustion engine, it is considered a matter of mechanical design as explained supra.



Response to Arguments
December 27, 2021 have been fully considered but they are not persuasive. The issue in this application is whether the suppression of the noise and the vibration on the fuel pump is inherent function. It would be inherent since it operates under the similar/same operational conditions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 15, 2022